Citation Nr: 0725793	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-44 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than November 27, 
2001, for the award of service connection and a 70 percent 
rating for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel
INTRODUCTION

The veteran had active service from August 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno Nevada, which granted the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD), 
assigning a 70 percent rating effective November 27, 2001 
(the date that VA received the veteran's claim), and also 
granted the veteran's claims of entitlement total disability 
rating based on individual unemployability (TDIU) effective 
November 27, 2001, and to non-service-connected pension.  The 
RO also denied the veteran's claim for service connection for 
a rash of the inner thigh and groin and determined that 
eligibility for Dependents' Educational Assistance (DEA) 
benefits was not established.  The veteran disagreed with 
this decision in May 2004 only with respect to the effective 
date of November 27, 2001, assigned for the award of service 
connection and a 70 percent rating for PTSD.  He perfected a 
timely appeal on this claim in October 2004 and requested a 
Travel Board hearing.

In December 2004, the veteran's claim was transferred to the 
jurisdiction of the RO in Oakland, California.

The veteran's Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Oakland, California, RO 
in March 2007.


FINDINGS OF FACT

1.  The veteran's VA Form 21-526, "Veteran's Application For 
Compensation And/Or Pension," on which he filed his claim 
for service connection for PTSD, was date-stamped as received 
by VA on November 27, 2001; the veteran stated on this form 
that he had never filed a claim previously with VA.

2.  The veteran has been in receipt of a 70 percent 
disability rating for his service-connected PTSD since 
November 27, 2001.

3.  Prior to November 27, 2001, there was no communication 
from the veteran or his service representative indicating 
that he was claiming service connection for PTSD, nor is 
there objective evidence of VA evaluation or treatment for 
PTSD prior to that date.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
November 27, 2001, for the award of service connection and a 
70 percent rating for PTSD have not been met.  38 U.S.C.A. 
§§ 5101(a), 5110, 5111 (West 2002); 38 C.F.R. §§ 3.1, 
3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Veterans Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March 2005 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson¸ 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  (Emphasis added.)  The Board 
observes that the July 2003 RO decision was fully favorable 
to the veteran on the issue of service connection for PTSD.  
The March 2005 VCAA notice was furnished to the veteran and 
his service representative after the July 2003 RO decision 
that is the subject of this appeal.  In response to the VCAA 
notice, the veteran informed VA later in March 2005 that he 
had no further information or evidence to submit in support 
of his claim.    

The RO also provided the veteran and his service 
representative with notice of the Dingess requirements in 
March 2006.  The Board is cognizant of recent decisions by 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007), the Federal Circuit held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that, 
once an error is identified by the Veterans Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide ant pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).  

Any timing deficiency with regard to VCAA notice or notice of 
the Dingess requirements would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against an earlier effective date than 
November 27, 2001, for the award of service connection and a 
70 percent rating for PTSD.  Sanders, *5 (recognizing that 
"a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In view of the foregoing, the Board cannot conclude that any 
timing defect in VCAA and Dingess notices affected the 
essential fairness of the adjudication, and thus, the 
presumption of prejudice is rebutted.  Sanders, *10.  The 
veteran was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ." 
Mayfield, 19 Vet. App. at 128.  While the veteran does not 
have the burden of demonstrating prejudice, it is pertinent 
to note that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records and VA medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained, to 
include VA medical records dated prior to November 27, 2001.  
The veteran testified in support of his claims at a Travel 
Board hearing in March 2007.  There is no duty to provide an 
examination or a medical opinion because such evidence would 
not be relevant to the earlier effective date issue on 
appeal; any relevant medical evidence would be dated prior to 
November 27, 2001.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).



Factual Background

A review of the veteran's claims file shows that he filed a 
claim for service connection for PTSD on a VA Form 21-526, 
"Veteran's Application For Compensation And/Or Pension," 
that was date-stamped as received at the RO on November 27, 
2001.  On this form, the veteran denied that he had ever 
filed a claim previously with VA.  He stated that his PTSD 
had begun on January 1, 1989, and that his treatment for this 
disability also had begun on that date at the VA outpatient 
clinic in Sacramento, California.  

The next communication from the veteran and his service 
representative occurred in October 2002 when he submitted a 
signed VA Form 21-4138 requesting an update on the status of 
his claim for service connection for PTSD.  He stated that he 
had "opened a claim for PTSD" on November 28, 2001, and 
that he was a combat veteran with service in Vietnam.  He 
also stated that he was receiving outpatient treatment for 
PTSD from VA.  This form was signed by the veteran, dated on 
October 2, 2002, and date-stamped as received at the RO on 
October 2, 2002.

Information obtained from the Social Security Administration 
(SSA) in October 2002 shows that the veteran was not 
receiving SSA disability benefits.

A review of the veteran's service personnel records, date-
stamped as received at the RO in October 2002, shows that his 
military occupational specialty (MOS) was light weapons 
infantry.  He served in Vietnam from January 20, 1970, to 
December 12, 1970, participating in the Vietnam Winter/Spring 
1970 Offensive and the 13th Unnamed Campaign.  His awards and 
decorations included the Combat Infantryman Badge, the 
Vietnam Service Medal, and the Republic of Vietnam Campaign 
Medal w/60 device.

In response to a request from the RO for "all available" 
medical records for the veteran, the VA outpatient clinic in 
Sacramento, California, informed the RO in November 2002 that 
it had no records on file for the veteran.

A review of the veteran's post-service VA treatment records 
shows that he was first treated for complaints of psychiatric 
problems on April 9, 2002, when the assessment included a 
vague history of depressive disorder, not otherwise 
specified, with some chronic insomnia/difficulty falling 
asleep some times.

As noted in the Introduction, in a rating decision dated on 
July 9, 2003, the RO granted, in pertinent part, the 
veteran's claim for service connection for PTSD, assigning a 
70 percent rating effective November 27, 2001 (the date that 
VA received this claim).  This decision was issued to the 
veteran on July 15, 2003.

The next communication from the veteran occurred when he 
submitted a lengthy statement to the RO dated on April 29, 
2004.  In this statement, the veteran disagreed with the 
effective date assigned to the award of service connection 
and a 70 percent rating for PTSD.  He contended that the 
appropriate effective date should be July 31, 1989, the date 
that he alleged that he wrote a letter to VA requesting 
assistance in filing a claim for VA benefits.  Attached to 
the veteran's lengthy statement were voluminous records 
pertaining to an unrelated criminal case in the California 
courts.  The veteran's statement was date-stamped as received 
at the RO on May 6, 2004, and was recorded as his notice of 
disagreement on May 14, 2004.

The veteran perfected a timely appeal on his claim for an 
earlier effective date than November 27, 2001, for the award 
of service connection and a 70 percent rating for PTSD when 
he submitted a signed VA Form 9, "Appeal to Board of 
Veterans' Appeals" that was dated on October 13, 2004, and 
date-stamped as received at the RO on November 4, 2004.  The 
veteran provided a new mailing address on his substantive 
appeal, which prompted the transfer of his claims file to the 
jurisdiction of the Oakland, California RO in December 2004.

The next communication from the veteran occurred when he 
submitted a VA Form 21-4138 dated on March 28, 2005.  The 
veteran stated, "I have no additional evidence to submit.  
Please process my appeal so I may attend a hearing as soon as 
possible."  This form was signed by the veteran and date-
stamped as received at the RO on March 30, 2005.

Prior to his Travel Board hearing, originally scheduled on 
February 15, 2006, the veteran submitted a VA Form 21-4138 
dated on February 9, 2006, in which he requested that his 
hearing be rescheduled because his service representative had 
not been notified of the hearing and was not prepared for it.

In November 2006, the Board remanded the veteran's claim so 
that another Travel Board hearing could be scheduled.

The veteran testified at his March 2007 Travel Board hearing 
that the appropriate effective date for the award of service 
connection and a 70 percent rating for PTSD was March 1989.  
He claimed that he was treated for PTSD in 1989 at the VA 
outpatient clinic in Sacramento, California, and had 
requested assistance from VA in filing a claim at that time.  
He also stated that he had filed a claim for service 
connection for PTSD in 1991.  The veteran further testified 
that he had been receiving treatment for PTSD since early 
2001 and that his VA treatment records constituted an 
informal claim for service connection for PTSD, entitling him 
to an earlier effective date for the award of service 
connection and a 70 percent rating for PTSD.  

Law and Regulations

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene judicial precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2006).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit held that "[s]ection 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid."  
Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon, supra.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA, or 
evidence from a private physician, will be accepted as an 
informal claim for benefits.  In the case of examination by 
VA, the date of examination will be accepted as the date of 
receipt of a claim.  The provisions of the preceding sentence 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  In the case of evidence from a private 
physician, the date of receipt of such evidence by VA will be 
accepted as the date of the claim.  Id.
                                                             
Analysis

The veteran has asserted that he is entitled to an effective 
date earlier than November 27, 2001, for the award of service 
connection and a 70 percent rating for PTSD based on 
allegations that he was treated for PTSD symptoms as early as 
1989 or 1991 and that his VA treatment records from 1989 or 
1991 constitute an informal claim.  Alternatively, the 
veteran asserts entitlement to an earlier effective date than 
November 27, 2001, based on allegations that he was first 
treated for PTSD in early 2001.  

The veteran's claim for service connection for PTSD was date-
stamped as received by the RO on November 27, 2001.  Prior to 
that date, there was no communication from the veteran or his 
service representative indicating an intent to file a claim 
for service connection for PTSD.  Nor is there any record 
that the veteran received VA treatment for PTSD prior to 
November 27, 2001, that could be reasonably interpreted as an 
informal service connection claim.  Instead, a review of the 
post-service medical evidence shows that the veteran's 
earliest treatment for PTSD occurred when he was diagnosed 
with PTSD on May 30, 2002, after he filed his claim for 
service connection for PTSD on November 27, 2001.  

The veteran and his service representative have asserted that 
the veteran was treated for PTSD at a VA outpatient clinic in 
Sacramento, California, in 1989 and that these treatment 
records entitle the veteran to an earlier effective date for 
the award of service connection and a 70 percent rating for 
PTSD.  Generally, VA medical records are constructively of 
record at the time of an adjudication, and the failure of the 
RO or the Board to consider any such pertinent records might 
constitute clear and unmistakable error, even though such 
evidence was not actually in the record assembled for 
appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
The "constructive-notice" doctrine was not in existence 
prior to the issuance of Bell.  In fact, the Court itself did 
not exist.  Therefore, the Board may not consider the 
argument that the VA had constructive notice of any VA-
generated documents dated prior to Bell.  

The Board further notes that 38 C.F.R. § 3.157 provides that 
receipt of clinical reports of examination or hospitalization 
may serve as informal claims "for increase or to reopen" 
where the claim is for an already service-connected 
condition.  The date of receipt of such clinical evidence may 
serve to form the basis for an earlier effective date for the 
subsequent award of VA benefits if such benefits derive from 
(1) a claim for increased evaluation or (2) an application to 
reopen a claim for compensation denied because the service-
connected disability was not of compensable degree.  

Since the veteran's appeal flows from his original claim of 
service connection, the provisions of 38 C.F.R. § 3.157 are 
not for application in the instant case.  Moreover, the RO 
was informed in November 2002 that the VA outpatient clinic 
in Sacramento, California had no records for the veteran.  
There is no objective evidence in the file to indicate 
otherwise.

In view of the foregoing, the law and regulations on 
effective dates of awards of disability compensation are 
clear.  The effective date of an original claim for 
compensation or a claim for compensation reopened after a 
final disallowance is the date that entitlement arose or the 
date that the claim was received by VA, whichever is the 
later date (emphasis added).  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an earlier effective date 
than November 27, 2001, for the grant of service connection 
and a 70 percent rating for PTSD.  There is no evidence that 
the veteran's claim of entitlement to service connection for 
PTSD was received by VA prior to November 27, 2001, or that 
either the veteran or his service representative sent any 
communication to VA prior to that date indicating that he 
intended to file a claim of entitlement to service connection 
for PTSD.  There also is no objective evidence that the 
veteran was treated for PTSD prior to November 27, 2001.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
ORDER

Entitlement to an effective date earlier than November 27, 
2001, for the award of service connection and a 70 percent 
rating for post-traumatic stress disorder (PTSD) is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


